Elliott, J.
It is insisted by the appellee that the evidence is notin the record, for the reason that the bill of exceptions does not contain the statement that “ this was all the evidence given in the cause,” or equivalent words. The contention of appellee must prevail.
It is necessary to a proper understanding and decision of the questions involved, that the entire evidence should be examined, Louisville, etc., R. W. Co. v. Murdock, ante, p. 381; and, as it is not in the record, the result is, that the judgment must be affirmed.